The only question presented is whether or not under the following verdict judgment was authorized against the Missouri, Kansas  Texas Railway Company of Texas. The verdict reads:
"We the jury find for the plaintiff in the sum of $320 for 16 head of cattle killed, and the sum of $1578 damages on 526 head, making $1898, with interest at the rate of 6 per cent per annum from April 21, 1900. Said judgment we find against the M.K.  T. Ry. Co., and we find for the S.A.  A.P. Ry. Co. and the C.R.I. T. Ry. Co. no damage."
We are of opinion that the court properly entered judgment against appellant. It can not be supposed that the jury intended to return a verdict against one not a party to the action. The verdict should be fairly and reasonably construed with reference to the parties before the court. If this be done, there can be no doubt of the intention of the jury to find against appellant. The name sufficiently and unmistakably identifies appellant as the party to the proceeding against whom they found. No party to the action but appellant could possibly be *Page 165 
taken as referred to. Besides, the jury found its verdict against some party to the suit, and in terms excluded the other defendants. We do not understand the decisions cited by appellant as contravening the view we have taken. The verdict in our judgment sufficiently and unmistakably identifies the party defendant against whom it finds, and no more should be required.
The judgment is affirmed.
Affirmed.
Writ of error refused.